IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                         : No. 868
                               :
REAPPOINTMENT TO THE COMMITTEE : SUPREME COURT RULES DOCKET
ON RULES OF EVIDENCE           :
                               :


                                        ORDER


PER CURIAM


         AND NOW, this 16th day of March, 2021, Albert P. Veverka, Esquire, Allegheny

County, is hereby reappointed as a member of the Committee on the Rules of Evidence

for a term of three years, commencing May 1, 2021.